— Judgment, Supreme Court, Bronx County (McMahon, J., hearing and jury trial), rendered July 25,1980, convicting defendant-appellant Barry Beveridge of two counts of robbery in the first degree and sentencing him to two concurrent terms of imprisonment of 5 to 15 years, unanimously modified, on the law and the facts, sentence vacated and the matter remanded for resentencing as a second felony offender. The sentence minutes clearly reflect that defendant pleaded guilty to grand larceny in the third degree and that he was aware that he was pleading to that crime. On *801the record here, this, together with the fact that defendant had twice previously entered guilty pleas to petit larceny, adequately establishes defendant’s knowledge that he had pleaded guilty to a felony. Judgment, Supreme Court, Bronx County (McMahon, J., hearing and jury trial), rendered July 18, 1980, convicting defendant-respondent Harold Adams of two counts of robbery in the first degree, and sentencing him to two concurrent terms of imprisonment of 10 to 20 years, unanimously affirmed. Judgment, Supreme Court, Bronx County (Rosenberg, J.), rendered September 4, 1980, convicting defendant-appellant Barry Leveridge of robbery in the first degree upon his plea of guilty and sentencing him to an indeterminate term of imprisonment of 3 to 9 years to run concurrently with the previously imposed sentence, unanimously affirmed. Concur — Carro, J. P., Lupiano, Silverman, Fein and Milonas, JJ.